Citation Nr: 1026452	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to September 1982, 
from January 1991 to July 1991, and from April 2000 to March 
2003.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript of 
the hearing is associated with the Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for PTSD, 
which he contends results from his experiences in service.  
During his Board hearing in March 2010, he testified that he and 
a fellow soldier were the only personnel assigned to guard up to 
200 enemy prisoners, with insufficient ammunition.  He stated 
that the prisoners resented being guarded by his female partner 
and reacted with hostility, which made him feel threatened.  The 
Veteran's Form DD 214 establishes that he worked as a military 
policeman.  The Board finds that his description of his 
experiences in service is consistent with the duties of his 
occupation, and his testimony in this regard is credible.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2009).  

The Veteran has been assessed as having PTSD and other mental 
disorders; however, the diagnoses have not been consistent over 
time, and he has not been afforded a complete VA examination to 
determine the specific nature and etiology of these conditions.  
In addition, the medical evidence fails to address the question 
of whether PTSD is associated with the above stressor, since this 
information was not reported prior to the Board hearing.  
Therefore, a remand is required to afford the Veteran an 
appropriate evaluation and to determine whether his claimed 
stressor is sufficient to cause PTSD.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran also reported during his Board hearing that he began 
receiving VA treatment for PTSD symptoms, including panic 
attacks, in 1996.  The earliest VA treatment records in the 
claims file date from 2001.  As VA has a duty to request all 
available and relevant records from Federal agencies, including 
VA medical records, another search must be made for any 
additional VA medical records that might be available for 
consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992). On remand, an 
attempt should be made to locate any VA records which may have 
been overlooked.  

Accordingly, the case is remanded for the following actions:

1.	Contact the Veteran and ask him to identify 
the dates and locations of all treatment he 
has received for his claimed PTSD, including 
VA treatment.  If any records are identified 
that have not already been evaluated, those 
records should be obtained and associated 
with the claims file.  If no records are 
available, all attempts to locate them should 
be noted in the claims file.

2.	Thereafter, schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
psychiatric disorder.  The claims folder 
should be made available to the examiner for 
review.  The AMC/RO must specify for the 
examiner the stressor that is established by 
the record, and the examiner must be 
instructed that only that event may be 
considered for the purpose of determining 
whether the Veteran was exposed to a stressor 
in service.  Based on the examination and 
review of the record, the examiner should 
answer the following questions:

a.	If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether the stressor 
involving the guarding of enemy 
prisoners was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current 
symptomatology and the confirmed in-
service stressor sufficient to 
produce PTSD.

b.	 If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (a 50 percent or 
greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related 
to the Veteran's service.

A rationale should be provided for all 
opinions expressed.  If the requested 
opinion cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).



